Citation Nr: 0315273	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a chronic lumbosacral 
strain, with bilateral radiculopathy, muscle spasms, and 
intermittent paresthesias, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from October 1973 to May 
1978.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2001, the 
case was remanded for further development.  


REMAND

In Board correspondence dated March 13, 2003, the veteran was 
informed of the new regulations governing the rating of 
lumbosacral disorders that have been codified during the 
pendency of his claim.  67 Fed.Reg. 54345-49 (August 22, 
2002).  This notice was provided under the provisions of 38 
C.F.R. § 19.9(a)(2) (2002).  The Board further notes that in 
the letter the veteran was informed that he had 60 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  The veteran responded in April 2003. 

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2) (2002), which authorized the Board to 
provide notice of the change in law, and which provided only 
a 60 day period, is invalid because it is contrary to 38 
U.S.C.A. § 5103 (West 2002).  The Court in particular noted 
that the 38 U.S.C.A. § 5103 provides one year to respond.  
The Board observes that one year has not passed since the 
Board issued the March 13, 2003 letter.  As such, and in 
light of the decision in Disabled American Veterans, and 
absent the receipt of a written waiver from the appellant, 
the Board finds that he must be afforded the remaining period 
of the one year, that is until March 12, 2004, before a 
decision may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the March 2003 notice letter.  That year 
will end on March 12, 2004.  Inform him 
that the RO will hold the case in 
abeyance until March 12, 2004 unless or 
until he waives in writing the remaining 
term.  Inform him that submitting 
additional evidence will not be 
sufficient to waive that waiting period.  
Further, whether or not the veteran 
submits additional evidence or argument 
in support of his claim, if he desires 
to expedite Board review of his claim, 
he must specifically waive in writing 
any remaining response time prior to 
March 12, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue, to 
include securing evidence from the 
Richmond VA Medical Center since March 
2003.  If any determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




